NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




                 United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Argued November 19, 2013
                                  Decided February 3, 2014

                                            Before

                               RICHARD A. POSNER, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

                               DAVID F. HAMILTON, Circuit Judge

Nos. 12‐3286 & 12‐3347

UNITED STATES OF AMERICA,                           Appeals from the United States District
     Plaintiff‐Appellee,                            Court for the Central District of Illinois.

       v.                                           No. 12‐10015

SHELLY L. SIDELL and                                Joe Billy McDade,
LLOYL A. TENNISON,                                  Judge.
     Defendants‐Appellants.

                                          O R D E R

       Lloyl Tennison and Shelly Sidell pled guilty without plea agreements to conspiring
to  manufacture  and  distribute  methamphetamine  in  violation  of  21  U.S.C.  §§  846  and
841(a)(1).  Tennison  was  sentenced  to  twenty  years  in  prison  and  Sidell  to  ten  years.
Tennison  appeals  his  sentence,  arguing  that  we  should  overturn  circuit  precedent
concerning a prior felony drug conviction that was applied to raise his sentencing range.
We disagree with that contention and affirm his sentence. Sidell’s appointed lawyer has
Nos. 12‐3286 & 12‐3347                                                                     Page 2

concluded that her appeal is frivolous and seeks to withdraw under Anders v. California,
386 U.S. 738 (1967). We grant counsel’s motion to withdraw and dismiss Sidell’s appeal.

         The indictment alleges that Tennison and Sidell were part of a conspiracy running
from “early 2009” until they and their five codefendants were indicted at the beginning of
2012.  During  that  period,  in  February  2009,  Tennison  was  charged  in  state  court  with
possessing material used to manufacture methamphetamine. See 720 ILCS 646/30. He pled
guilty to that offense and was sentenced to a brief jail term and probation. Otherwise, as
far as the record shows, Tennison and Sidell did not join the conspiracy until December
2010 when they first allowed the other members to manufacture methamphetamine at their
shared residence. For about six months, Tennison and Sidell supplied pseudoephedrine
pills  that  were  used  to  manufacture  methamphetamine  at  their  house.  In  return  they
received a share of the finished product. During this period, Tennison also stored on his
property a tank of anhydrous ammonia that was used to make methamphetamine.

       In  April  2011,  Tennison  learned  to  manufacture  small  amounts  of
methamphetamine.  From  then  until  his  arrest  in  February  2012,  he  cooked
methamphetamine on his own. Sidell supplied him with pseudoephedrine during most of
this period.

       The indictment alleges that the conspiracy involved 500 grams or more of a mixture
containing methamphetamine. That quantity is enough to mandate a statutory minimum
prison term of ten years or, if the defendant has one prior conviction for a felony drug
offense, twenty years. 21 U.S.C. § 841(b)(1)(A). We consider first Tennison’s appeal.

       Tennison objects to his sentence of twenty years, which the district court found was
the  applicable  mandatory  minimum.  Tennison  does  not  dispute  that  the  conspiracy
involved  at  least  500  grams  of  a  mixture  containing  methamphetamine.  Nor  does  he
dispute that his Illinois conviction in 2009 for possessing materials used to manufacture
methamphetamine  is  a  felony  drug  offense  for  purposes  of  §  841(b)(1).  See  21  U.S.C.
§ 802(44) (defining “felony drug offense”). That conviction raised his mandatory minimum
sentence from ten to twenty years. But Tennison argues that the state conviction was not
“prior”  to  his  federal  conspiracy  conviction,  as  required  to  trigger  the  twenty‐year
minimum because the state offense was committed as part of the conspiracy charged in
federal court. He makes this claim even though no evidence in the record linked him to the
conspiracy before December 2010, and he did not make any effort in the district court to
establish  that  his  2009  state  offense  involved  any  of  his  co‐conspirators  named  in  the
federal indictment. As Tennison recognized, though, it would do him no good to establish
Nos. 12‐3286 & 12‐3347                                                                        Page 3

a factual relationship between the two crimes because, even if there is one, his argument
that the state conviction is not a “prior conviction” is foreclosed by United States v. Garcia,
32 F.3d 1017, 1019–20 (7th Cir. 1994), which held that if any of the defendant’s criminal
conduct in the federal offense occurred after the earlier conviction, that conviction qualifies
as a prior conviction for purposes of § 841(b)(1). The district court adhered to Garcia and
sentenced Tennison to twenty years in prison.

        Tennison argues that Garcia should be overruled and that he should be sentenced
without the twenty year mandatory minimum. We reject the argument for both factual and
legal reasons. As a matter of fact, the record does not support Tennison’s premise that the
state offense occurred during and as part of the federally‐charged conspiracy, so he could
not prevail even if Garcia did not stand in the way. See United States v. Alden, 527 F.3d 653,
663–64 (7th Cir. 2008) (rejecting similar claim because defendant incorrectly asserted that
“prior conviction” overlapped with offense of conviction). The state conviction was for
conduct  in  2009, and the evidence set forth in  the  federal case indicates that Tennison
joined the charged conspiracy only in 2010.

         As  a  matter  of  law,  we  see  no  persuasive  reason  to  overrule  Garcia,  where  we
explained that the purpose of the statutory enhancement “is to target recidivism,” and thus
“it  is  more  appropriate  to  focus  on  the  degree  of  criminal  activity  that  occurs  after  a
defendant’s conviction for drug‐related activity is final rather than when the conspiracy
began.”  32  F.3d  at  1019–20.  In  the  years  since  Garcia  was  issued,  we  have  applied  its
holding consistently. See Alden, 527 F.3d at 664; United States v. Penrod, 133 F. App’x 327,
329 (7th Cir. 2005); United States v. Williams, 272 F.3d 845, 865 (7th Cir. 2001); United States v.
Richardson, 130 F.3d 765, 780 (7th Cir. 1997), vacated on an unrelated ground, 526 U.S. 813
(1999); see also United States v. Thompson, 504 F. App’x 512, 513 (7th Cir. 2013) (concluding
in Anders context that potential claim like Tennison’s would be frivolous). As far as we
know, no circuit disagrees with the outcome or reasoning of Garcia. See United States v.
Moody, 564 F.3d 754, 759 & n.5 (5th Cir. 2009); United States v. Lino, 493 F.3d 41, 43 (1st Cir.
2007); United States v. Martino, 294 F.3d 346, 350 (2d Cir. 2002); United States v. Johnston,
220 F.3d 857, 862 (8th Cir. 2000); United States v. Howard, 115 F.3d 1151, 1158 (4th Cir. 1997);
United States v. Hansley, 54 F.3d 709, 717 (11th Cir. 1995); United States v. Hughes, 924 F.2d
1354, 1361–62 (6th Cir. 1991).

       Tennison  insists  that  the  Garcia  approach  “is  not  unanimous”  and  should  be
reconsidered. What he really means is that the First, Sixth, and Eighth Circuits define “prior
conviction” in words different from ours in Garcia. Those circuits all say that a conviction
is “prior” for purposes of § 841(b)(1) only if the underlying conduct can be characterized
Nos. 12‐3286 & 12‐3347                                                                         Page 4

as a “separate” or “distinct” “criminal episode.” See Lino, 493 F.3d at 43; Johnston, 220 F.3d
at 862; Hughes, 924 F.2d at 1361. An episode, according to the Sixth and Eighth Circuits, is
a “punctuated occurrence with a limited duration” that is “part of a series, but forms a
separate unit within the whole.” Hughes, 924 F.2d at 1361; see United States v. Gray, 152 F.3d
816, 822 (8th Cir. 1998), quoting Hughes. The First Circuit has used similar language but
clarified  that  conduct  underlying  a  prior  conviction  constitutes  a  “distinct  criminal
episode”  so  long  as  “the  defendant  continued  to  participate  in  drug  activity  after  the
conviction became final.” Lino, 493 F.3d at 43; see also United States v. De Jesus Mateo, 373
F.3d 70, 74 (1st Cir. 2007), citing Gray, 152 F.3d at 821–22. This succinct translation coincides
with  what  we  said  in  Garcia  but  without  the  “separate  episode”  language.  No  circuit
requires that the earlier conviction have been for conduct “distinct in time from the conduct
on which the defendant is being sentenced,” as Tennison argues. As best we can tell, no
circuit would reject the district court’s conclusion that his state conviction was “prior” to
the federal conspiracy.

         Tennison’s other points about Garcia have no merit. He contends that the Garcia
approach is wrong because it fails to acknowledge the harshness of his federal sentence
relative to the lenient treatment he received in state court for a crime he describes as “not
appreciably different” from his federal offense. The argument that it’s unfair to impose a
lengthy federal sentence on a defendant who received light punishment for similar state
crimes is a non‐starter. E.g., United States v. Block, 705 F.3d 755, 762 (7th Cir. 2013). The same
is  true  for  Tennison’s  assertion  that  Garcia  is  undermined  by  Alleyne  v.  United  States,
133  S.  Ct.  2151  (2013),  which  held  that  the  rights  to  trial  by  jury  and  proof  beyond  a
reasonable doubt, as set forth in Apprendi v. New Jersey, 530 U.S. 466 (2000), apply to facts
triggering  a  statutory  minimum  penalty.  Alleyne,  133  S.  Ct.  at  2155.  Apprendi  and  its
progeny  have  recognized  an  established  exception  for  enhancements  based  on  prior
convictions. See 530 U.S. at 490; see also Almendarez‐Torres v. United States, 523 U.S. 224,
230–32 (1998). Alleyne left that exception intact. 133 S. Ct. at 2160 n.1.

         So we affirm Tennison’s sentence of twenty years. We turn now to Sidell’s appeal.
At her change‐of‐plea hearing in May 2012, the district court established a factual basis for
the  guilty  plea  by  questioning  her  about  her  role  in  the  conspiracy  and  asking  the
government  to  describe  the  evidence  it  would  have  presented  at  trial.  Sidell  admitted
supplying pseudoephedrine to her co‐conspirators but said she did not “believe personally
that  I  am—knew  anything  about  500  grams”  being  manufactured.  She  acknowledged
uncertainty about the actual amount, however, and conceded that 500 grams “probably”
could have been involved if the actions of every co‐conspirator were taken into account.
The district court told Sidell that the drug quantity would be determined at sentencing.
Nos. 12‐3286 & 12‐3347                                                                        Page 5

        The  probation  officer  estimated  that  easily  more  than  500  grams  of
methamphetamine had been manufactured by the conspirators and that Sidell’s direct
involvement  made  her  personally  accountable  for  approximately  541  grams.  The  base
offense level under the Sentencing Guidelines for that quantity is 32. See U.S.S.G. § 2D1.1.
To  this  figure  the  probation  officer  added  three  levels  because  producing
methamphetamine  is  hazardous  to  other  persons  and  the  environment,  see  id.
§ 2D1.1(b)(13)(C), and subtracted three levels because of Sidell’s minimal role, id. § 3B1.2,
and three more levels for her acceptance of responsibility, id. § 3E1.1. With her two criminal
history points assessed for state convictions for driving under the influence and obstruction
of justice, Sidell would have faced a guidelines imprisonment range of 97 to 121 months
if not for the statutory minimum. She did not object to the presentence report, which the
district judge adopted without change. The judge expressed sympathy for Sidell but noted
that he was required to impose at least ten years in prison.

        Sidell filed an appeal, but her lawyer filed an Anders motion to dismiss the appeal
because he perceived no non‐frivolous grounds for appeal. We invited Sidell to comment
on that motion, but she has not responded. See Cir. R. 51(b). Our review is limited to the
issues identified in counsel’s facially adequate brief. See United States v. Schuh, 289 F.3d 968,
973–74 (7th Cir. 2002). 

        Sidell  has  told  counsel  that  she  is  satisfied  with  her  guilty  plea,  so  the  brief
appropriately omits discussion of the plea colloquy and the voluntariness of Sidell’s plea.
See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d
667, 671 (7th Cir. 2002). In his Anders submission, counsel questions whether Sidell could
contest the application of the ten‐year statutory minimum based upon Alleyne. Counsel also
questions  whether  Sidell  could  dispute  the  district  court’s  Sentencing  Guideline
determinations of drug quantity, the three‐level increase given because methamphetamine
production is hazardous, and her criminal history score. According to counsel, all potential
sentencing claims would be frivolous because, in counsel’s view, Sidell waived them by not
objecting in the district court. Counsel is incorrect about waiver; a failure to object results
in forfeiture, not waiver, and allows for plain‐error review. See, e.g., United States v. Allen,
529 F.3d 390, 394–95 (7th Cir. 2008); United States v. Jaimes‐Jaimes, 406 F.3d 845, 848 (7th Cir.
2005).

       Sidell was sentenced at the statutory minimum, so unless she has a non‐frivolous
claim under Alleyne, the guideline calculations are irrelevant. After Alleyne the government
no longer can benefit from the enhanced penalties in § 841(b)(1) for drug type and quantity
unless, as a general proposition, it alleges those facts in the indictment and the facts are
Nos. 12‐3286 & 12‐3347                                                                        Page 6

either admitted or proved to a jury beyond a reasonable doubt. See United States v. Dumes,
313 F.3d 372, 385 (7th Cir. 2002); United States v. Bjorkman, 270 F.3d 482, 492 (7th Cir. 2001).
Here, drug type and quantity were alleged in the indictment, and by pleading guilty Sidell
waived her right to a jury determination of those facts. See United States v. Roche, 415 F.3d
614, 617 (7th Cir. 2005); United States v. Parker, 245 F.3d 974, 977 (7th Cir. 2001). But she did
not waive her right to have drug type and quantity established beyond a reasonable doubt.
A  guilty  plea  admits  the  essential  statutory  elements  of  a  crime,  United  States  v.  Dean,
705 F.3d 745, 747 (7th Cir. 2013); United States v. Kilcrease, 665 F.3d 924, 929 (7th Cir. 2012),
but the type and quantity of a controlled substance are not statutory elements and thus are
not necessarily admitted by a guilty plea. See United States v. Garcia, 580 F.3d 528, 535 (7th
Cir. 2009); United States v. Bryant, 557 F.3d 489, 493 & n.4 (7th Cir. 2009); United States v.
Martinez, 518 F.3d 505, 509 (7th Cir. 2008); Bjorkman, 270 F.3d at 492.

       A defendant’s admission in a plea agreement, during the plea colloquy, or even at
sentencing can remove a fact from dispute since an “admission is even better than a jury’s
finding beyond a reasonable doubt.” United States v. Warneke, 310 F.3d 542, 550 (7th Cir.
2002); see, e.g., United States v. Wallace, 276 F.3d 360, 369 (7th Cir. 2002). In this case Sidell
said enough during the plea colloquy and during discussions with the probation officer to
have admitted that the conspiracy involved methamphetamine.

        The real question is about quantity, but Sidell’s failure to object to the PSR dooms
any potential claim she might have regarding the amount of methamphetamine for which
she could be held responsible. The failure of the district court to find that quantity beyond
a  reasonable  doubt  was,  in  the  wake  of  Alleyne,  an  error,  see  United  States  v.  Kirklin,
727 F.3d 711, 717–18 (7th Cir. 2013), but we will correct plain errors only if they result in a
miscarriage of justice, id. at 718; United States v. Nance, 236 F.3d 820, 825–26 (7th Cir. 2000);
see also United States v. Adkins, No. 12‐3739, — F.3d —, —, 2014 WL 325254, at *10 (7th Cir.
Jan. 30, 2014) (finding no plain error under Alleyne where drug quantity not in serious
doubt).  No  miscarriage  of  justice  results  when  the  evidence  regarding  quantity  is
“essentially uncontroverted,” as it was here. See United States v. Cotton, 535 U.S. 625, 633
(2002), quoting Johnson v. United States, 520 U.S. 461, 470 (1997).

        When  faced  with  the  probation  officer’s  conclusion  that  her  involvement  in  the
conspiracy made her personally responsible for 541 grams of methamphetamine, Sidell did
not dispute that weight or offer competing evidence calling it into question. See United
States v. Meherg, 714 F.3d 457, 459 (7th Cir. 2013) (district court may rely on information in
PSR that is well‐supported and appears reliable); United States v. Davis, 682 F.3d 596, 613
(7th Cir. 2012) (same). And five of Sidell’s co‐conspirators admitted that at least 500 grams
Nos. 12‐3286 & 12‐3347                                                                Page 7

of a methamphetamine mixture were produced in furtherance of the conspiracy, while the
presentence report suggests that the actual amount produced was actually much greater.
Thus, although Sidell never directly admitted that the conspiracy involved a particular
quantity of methamphetamine, the evidence of quantity was essentially uncontroverted.
Any appellate claim that the district court committed plain error by not anticipating Alleyne
and applying a higher standard of proof would therefore be frivolous.

      Tennison’s conviction and sentence are AFFIRMED. The motion to withdraw filed
by counsel for Sidell is GRANTED, and her appeal is DISMISSED.